                                                              1   GABROY LAW OFFICES
                                                                  Christian Gabroy (#8805)
                                                              2   Kaine Messer (#14240)
                                                                  The District at Green Valley Ranch
                                                              3   170 South Green Valley Parkway, Suite 280
                                                                  Henderson, Nevada 89012
                                                              4   Tel     (702) 259-7777
                                                                  Fax (702) 259-7704
                                                              5   christian@gabroy.com
                                                                  kmesser@gabroy.com
                                                              6   Attorneys for Plaintiff

                                                              7                            UNITED STATES DISTRICT COURT

                                                              8                                    DISTRICT OF NEVADA

                                                              9     MELANIE MALINGIN;                                      Case No: 2:19-cv-01812-RFB-NJK

                                                             10                       Plaintiff,
                                                                    vs.                                                    STIPULATION AND ORDER TO
                                                             11                                                            EXTEND TIME TO REPLY TO
                                                                    ALLIANCE ABROAD GROUP, LP;                             ALLIANCE               ABROAD
                                                             12     ALLIANCE     ABROAD       GROUP                        DEFENDANTS' OPPOSITION TO
                                                                    INTERNATIONAL,  LLC;   ALLIANCE                        PLAINTIFF'S    MOTION      FOR
GABROY LAW OFFICES




                                                                    ABROAD GP, LLC; CLARK COUNTY                           TEMPORARY          RESTRAINING
                     (702) 259-7777 FAX: (702) 259-7704




                                                             13
                      170 S. Green Valley Pkwy., Suite 280




                                                                    SCHOOL DISTRICT; DOES 1-10; and                        ORDER (ECF NO. 29)
                           Henderson, Nevada 89012




                                                             14     ROE CORPORATIONS 11-20, inclusive,
                                                                                                                           (FIRST REQUEST)
                                                             15                       Defendant.

                                                             16     STIPULATION AND ORDER TO EXTEND TIME TO REPLY TO ALLIANCE
                                                                     ABROAD DEFENDANTS' OPPOSITION TO PLAINTIFF'S MOTION FOR
                                                             17              TEMPORARY RESTRAINING ORDER (ECF NO. 29)
                                                             18           IT IS HEREBY STIPULATED AND AGREED between counsel for Plaintiff

                                                             19   Melanie Malingin (“Plaintiff”) and Defendant Alliance Abroad Group, LP, Defendant

                                                             20   Alliance Abroad Group International, LLC and Defendant Alliance Abroad GP, LLC

                                                             21   (“Defendants” or “Alliance”) as follows:

                                                             22                 WHEREAS, on or about September 23, 2019, Plaintiff filed in the Eighth

                                                             23   Judicial District Court a Complaint (the “Complaint”), which was assigned Case No. A-

                                                             24   19-802399-C (the “Lawsuit”);

                                                             25                 WHEREAS, on or about October 3, 2019, Plaintiff served Alliance with the

                                                             26   Complaint;

                                                             27                 WHEREAS, Defendant Clark County School District filed a Notice of

                                                             28   Removal with the United States District Court, District of Nevada (ECF No. 1);
                                                                                                             Page 1 of 3
                                                              1
                                                                               WHEREAS, Plaintiff filed a Motion for Preliminary Injunctive Relief and/or a
                                                              2
                                                                  Temporary Restraining Order on November 21, 2019 (ECF No. 21/23);
                                                              3
                                                                               WHEREAS, Alliance Abroad Defendants filed their Opposition to Plaintiff's
                                                              4
                                                                  Motion for Temporary Restraining Order on November 26, 2019 (ECF No. 29);
                                                              5
                                                                               WEHEREAS, Plaintiff's Reply to Alliance Abroad Defendants' Opposition to
                                                              6
                                                                  Plaintiff's Motion for Temporary Restraining Order is currently due on December 3, 2019;
                                                              7
                                                                               WHEREAS, due to scheduling conflicts and Plaintiff's Counsel being out of
                                                              8
                                                                  the jurisdiction for the Thanksgiving holiday, the Parties agree to an additional fourteen
                                                              9
                                                                  (14) day extension through December 17, 2019, for Plaintiff to reply to the Opposition to
                                                             10
                                                                  Plaintiff's Motion for Temporary Restraining Order[29]; and,
                                                             11

                                                             12
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704




                                                             13
                      170 S. Green Valley Pkwy., Suite 280




                                                                                        (Remainder of Page Intentionally Left Blank)
                           Henderson, Nevada 89012




                                                             14

                                                             15

                                                             16

                                                             17

                                                             18

                                                             19
                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27
                                                             28
                                                                                                         Page 2 of 3
                                                              1
                                                                                WHEREAS, this is the first request for an extension regarding the filing of
                                                              2
                                                                  Plaintiff’s Reply to Defendants' Response to Plaintiff's Motion for Temporary Restraining
                                                              3
                                                                  Order [ECF No. 29], which is made in good faith, not for purposes of delay, and neither
                                                              4
                                                                  party is prejudiced by this extension.
                                                              5

                                                              6
                                                                  Dated: November 27, 2019                       Dated: November 27, 2019
                                                              7
                                                                  Respectfully submitted,                        Respectfully submitted,
                                                              8

                                                              9   By /s/ Christian Gabroy, Esq.                  By /s/ Brittany Woodman, Esq.
                                                                  Christian Gabroy, Esq.                         Brittany Woodman, Esq.
                                                             10   Kaine Messer, Esq.                             THE VERSTANDIG LAW FIRM, LLC
                                                                  The District at Green Valley Ranch             261 Whitewater Village Court
                                                             11   170 South Green Valley Parkway,                Henderson, NV 89012
                                                                  Suite 280                                      Facsimile: (301) 576-6885
                                                             12   Henderson, Nevada 89012
                                                                  Fax (702) 259-7704                             Karen S. Vladeck, Esq.
GABROY LAW OFFICES




                                                                  Attorneys for Plaintiff                        Wittliff Cutter PLLC
                     (702) 259-7777 FAX: (702) 259-7704




                                                             13
                      170 S. Green Valley Pkwy., Suite 280




                                                                                                                 1803 West Ave.
                           Henderson, Nevada 89012




                                                             14                                                  Austin, Texas 78701
                                                                                                                 Telephone: (512) 649-2434
                                                             15                                                  Fax: (512) 960-4869
                                                                                                                 Attorneys for Defendants Alliance Abroad
                                                             16                                                  Group, LP, Alliance Abroad Group
                                                                                                                 International, LLC and Alliance Abroad GP,
                                                             17                                                  LLC

                                                             18

                                                             19
                                                                                                                 IT IS SO ORDERED.
                                                             20

                                                             21
                                                                                                                 _________________________________
                                                                                                                 ________________________________
                                                             22                                                  RICHARD   F. BOULWARE, II
                                                                                                                 UNITED STATES MAGISTRATE JUDGE/
                                                             23                                                  UNITED  STATES
                                                                                                                 UNITED STATES    DISTRICT
                                                                                                                                DISTRICT   JUDGE
                                                                                                                                         JUDGE

                                                             24                                                  DATED this 2nd day of December, 2019.
                                                                                                                 Dated:________________________
                                                             25

                                                             26

                                                             27
                                                             28
                                                                                                           Page 3 of 3
